DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, Applicant did not respond to the 112(b) rejections of 8, 10-11, and 13-16.  Therefore, the 112(b) rejections of 8, 10-11, and 13-16 are maintained.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/505,420, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application only discloses a camera module with an anti-shake compensation system.  No specifics of the anti-shake compensation system are given other than to state that the reflecting element is moved to compensate for shake.  As movement of the reflecting element is not mentioned in the claimed invention, the provisional application does not provide support for claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it recites that “each of the driving coils has a longitudinal structure that defines a long axis perpendicular to the optical axis and the incident direction”.  There is no support for this feature in the specification as originally filed.  Specifically, there is nothing in the specification suggesting that any driving coils have a rectangular shape where one side is longer than the other.  
Support for this feature only exists if the drawings are measured.  In other words, if a ruler is used to measure the sides of coils 511 and 521, one would conclude that one side is longer than the other.  However, it is never stated in the specification that the drawings are to scale.  Therefore, dimensions shown in the drawings cannot be relied upon for support.  "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue" (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000)).
While the specification may provide support for coils that are rectangular in shape, there is nothing excluding them from being squares having equilateral sides.  Squares cannot have a longitudinal structure or a long axis as described in the claims.  
As it is reasonable for one of ordinary skill in the art to assume that the coils are squares, it is not inherent that they have sides with different lengths.  Therefore, any limitation with respect to the lengths of the sides of the coils is considered new matter.

Regarding claims 2 and 4-16, they depend from claim 1 and are therefore rejected for the same reasons as stated above (see claim 1).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, 13-15 recite the limitation "the optical member driving mechanism".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear what this limitation is referring to as this is the first time it is mentioned.  From the context, it seems like it is referring to the “optical mechanism”.



	Regarding claim 15, it additionally recites “the fifth electromagnetic driving assembly”.  However, a fifth electromagnetic driving assembly is not mentioned in claims 12, 6, or 1 from which claim 15 depends.  Therefore, the dependency of claim 15 is unclear.
	Regarding claim 16, it depends from claim 15 and is therefore additionally rejected for the same reasons as stated above (see claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US 2019/0230261 A1) teaches an optical mechanism for receiving a light that is reflected by a reflecting element wherein a movable portion is driven by a first and second electromagnetic driving assembly having a driving force parallel to the optical axis (figs. 4-2, 4-8).
Byon et al. (US 2019/0101808 A1) teaches an optical mechanism for receiving a light that is reflected by a reflecting element wherein a movable portion is driven by a first (240) and second (250) electromagnetic driving assembly having a driving force parallel to the optical axis ([0062]).

Hu et al. (US 2018/0188476 A1) teaches an optical mechanism for receiving a light that is reflected by a reflecting element wherein a movable portion is driven by a first (left coil 2930) and second (right coil 2930) electromagnetic driving assembly having a driving force parallel to the optical axis ([0036]; fig. 4).
Lin (US 2019/0212520 A1) teaches an optical mechanism for receiving a light that is reflected by a reflecting element wherein a movable portion is driven by a first (left coil 2013) and second (right coil 2013) electromagnetic driving assembly having a driving force parallel to the optical axis ([0057]; fig. 2).
Hou et al. (US 2019/0041601 A1) teaches an optical mechanism for receiving a light that is reflected by a reflecting element wherein a movable portion is driven by a first (left coil 325) and second (right coil 325) electromagnetic driving assembly having a driving force parallel to the optical axis (fig. 3A; Used for focusing which is parallel to the optical axis).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	2/26/2022